Order, Family Court, Bronx County (Alma Cordova, J.), entered on or about June 19, 2006, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts, which, if committed by an adult, would constitute the crimes of assault in the third degree and menacing in the third degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). Appellant’s entire course of conduct before, during and after the assault supports the inference of accessorial liability, while contradicting his *522claim that he was merely present, and that his menacing statement to the victim was only a warning not to start a fight. Concur—Tom, J.E, Mazzarelli, Williams and Sweeny, JJ.